SPRAGUE, District Judge.
The position of the sloop is one of the most material points in this case; and upon the evidence which has been introduced, I am of opinion that she was anchored in the channel outside of the harbor-master’s line, in an improper place, and must be held to have been guilty of negligence in so doing. I am further of opinion that the schooner was also in fault in not avoiding the sloop, notwithstanding that she was anchored in an improper place. *702The weather was fine, and the evidence shows that all the crew of the schooner, except the captain, were occupied in preparing to hend a sail, and that no look-out was kept. The captain was at the wheel, but the square sail on the foremast came down so low, that he could not see ahead of his vessel without stooping. If a proper look-out had been kept forward, which is always requisite in going out of a harbor where other vessels are generally lying at anchor, the sloop might have been easily seen and avoided. In regard to there having been no watch kept on the sloop, I may say, that if she had been anchored well out of the way, inside of the harbor-master’s line, and inside of other vessels at anchor, it would perhaps be too strict to require her to keep a constant watch on deck, especially when her crew consisted of but two persons. But as she was not anchored within the line, it becomes unnecessary farther to consider this question. Both parties having been in fault, by the rule of admiralty law, the damages and costs are to be borne by each in equal proportions.